Earl Warren: Theodore R. Gibson, Petitioner, versus Florida Legislative Investigating Committee. Mr. Carter, you may continue your argument.
Robert L. Carter: At the close of the argument yesterday, Mr. Justice White raised the question and asked me to address myself to it, on today. I can’t repeat the question in words, but the burden of it as I understood it was whether why was it not in the interest of the organization to verify the fact that the person’s name, that alleged the communists were not in Memphis and therefore to give the testimony requested. The reason that this was not done and I think that the record is clear, the reading of the record makes clear that these 14 persons named by virtue of the fact that the membership in the organization has only existed for one year and it’s obvious that these persons that were -- supposed persons were named or persons that if they had any connection with the organization at all, would have been predated 1950. The reason that this was not done is because of the fact that petitioner believed that he would place in jeopardy the constitutional right of freedom of association and the privacy in that association which this Court protected and secured in NAACP versus Alabama. Now, the issue that comes down to it is if -- that if the petitioner answers that the question, where will he stop? The next question will be a list of Negro school teachers and proffered with the statement that we have reason to believe that these persons are members of the Communist Party, will you verify as to whether they are members of your organization or ministers for example. And the fact that this is itself can be gleaned from the Court -- by the Court -- by reading of the record at page 241, in which on the -- when the petitioner came back to the committee on the second time, counsel for the petitioner need be with the -- it begins on about -- at page 239, but looking at the middle of page 241, he was asked to disclose whether or not Reverend Edward Graham was a member of the NAACP. Mr. Holt said that Reverend Graham that -- what's -- the pertinence of the question is that Reverend Graham is and has been a member of the organization in Dade County that over a period of years, he is or has been a member of certain organizations which have been listed as subversive, etcetera. Now, we contend that the committee was not really looking for these persons. That what the committee was in fact doing and what is before this Court, is not a discussion of an abstract principle of state power but the same issue which was before this Court in NAACP versus Alabama and the Bates case and in the case from Louisiana. And that is that, and I have not stressed this in the argument in this case because this case does not come here of a -- as a case of first impression, but this Court as I understood its opinion in both cases held that this being an organization of a minority group, unpopular, that the freedom of persons or their desire to the persons who might ordinarily join would be deterred by virtue of the fact that they might be disclosed and -- their names might be disclosed, their identity might be disclosed, and therefore, they would be subjected to kinds of intimidations, intimidation which would prevent their doing what the Constitution says that they can do and that is to participate in a lawful group activity. For this reason, in that case, this Court said that there must be a status with some compelling -- of compelling proportions in order for the intrusion in this area to be allowed, and secondly, that the disclosure must be relevant to a valid legislative objective. Now --
Speaker: Do you claim in this case that the state had no power to contest this investigation no const -- (Inaudible) -- it was a constitutionally unauthorized investigation?
Robert L. Carter: No sir. I don't have -- I don't think I have to make that argument, but I do think that what the state must disclose, is not only that the interest and that is the interest here being investigation of subversion, but that the state's interest must be directed one to a valid legislative objective and it must show that there is some basis for the inquiry in this particular instance. In other words, this is not a case as it was in -- but Baron, Black or Braden or Wilkinson in which the petitioner was asked, "Are you a member of the Communist Party?" Nor is this the case in which the -- if there is an assertion by the investigators that the organization is subversive nor is it a case in which there is an -- any assertion at all that the organization engaged in any illegal or unconstitutional activities, nor as in Wilkinson and Braden had there been any showing that the inquiry is directed to any legislative objective that there is any legislation being composed which would deal with this particular problem, I must say that I don't know what this -- what they could do in this instance validly legislated. What this is and re -- we think --
Arthur J. Goldberg: [Inaudible] may I interrupt you a moment and -- in knowing [Inaudible] on the -- based on the [Inaudible] and being of the same task, or that what was necessary [Inaudible] --
Robert L. Carter: Yes sir.
Arthur J. Goldberg: [Inaudible]
Robert L. Carter: -- if the state were really interested in information, then of course it could do this in another way, but what I was attempting to define was that the limits what I regard as state power. And in this instance, it seems to me that the state has to make this kind of showing or else, what is really occurring is that the state can say, “We are concerned with the infiltration of communists. We have reason to believe that they're members of subversive organizations, of subversive groups and a particular organization, and it that regard it can destroy the enclosure which this Court has erected around freedom of association in NAACP versus Alabama. And I think that this Court, that this is a retreat them from that decision which I would respectfully urge that this Court not take. Now, in further answer to Mr. Justice Goldberg's inquiry, it does seem to me that if the -- if there was any real interest here in evidencing to the petitioner's organization that we have the information that these 13 people are members of the party, they're likely to taint your organization, you be careful about them that what they can do is to inform. They could inform the petitioner's organization to watch out for these persons and permit them if they -- if such people are in the organization to purge them from it. But if they did not do that, what they did was to attempt to -- by this means, we think to get constructive possession of the membership list. And we say if the Court please, that this case is of the same of a piece with the same situation which was before this Court from Alabama, Louisiana and Arkansas that if the Court will read the first opinion of the Supreme Court of Florida in this case. But the Supreme Court of Florida took this Court's opinion in NAACP versus Alabama and said, that the committee at that time was seeking the possession of the entire membership list. But the Court said, in view of NAACP versus Alabama, we do not hold that you can have that but that -- on the grounds that you're looking for a communist in the organization, you may require an answer to this -- to specific questions asked by -- as to whether a person -- validating as to whether a person belongs to this organization. And we if the Court please, that this is a legalism, that what this does by not placing any real predicate, any real indication by the Court, any real showing by the committee that there is some link, some real link between the organization and communism that what is in -- it in fact saying is that we, merely by virtue of the fact that we alleged that certain -- a person is a communist, then we can get your -- just your membership was entirely. And we think that this gives the individual whose custodian of the listing, the only person who can protect the membership list and the freedom for association of the organization's members. In this instance, gives him no principles on which to stand, he acts -- he doesn't know what names to give up, he has to give up all the names or else he has no way of knowing whether these persons who are called communists are in fact communists or not. And I might --
Speaker: If you assume that there was a sufficient nexus so called -- do you understand what I mean --
Robert L. Carter: Yes sir.
Speaker: -- sufficient justification for the committee to proceed to make an investigation of this character, do you still say that the records for the limited purpose for which they were questioned could not be required?
Robert L. Carter: No sir. I would -- again, I don't think I have to go that far in this case. I think that if there was a showing, not that do we have evidence that A, B and C are members of the Communist Party, but a real showing of a connection, an activity on the part of the organization which connects it, which -- that which -- has -- give up the -- the state reason to believe that is harboring subversives and engaging in subversive activity, then it would seem to me that that would present to the Court an entirely different question. And that would present also to the Court a question as to whether or not the individuals who was custodian of the list had a reason to know and believe and understand that this is exactly what the organization is doing.
Hugo L. Black: It would also present a question would it not under numerous cases, whether assuming the power of the state to conduct investigation looking at the whole circumstances involved and what is being done, the rights of the individuals to associates, the purpose they have, the power of the state the fact informational rather the second offenses [Inaudible] this Court would say under this -- these cases, the interest of the state is sufficient to override these constitutional protections to the individuals.
Robert L. Carter: Yes sir. But, I think that what I was --
William J. Brennan, Jr.: Well, Mr. Carter, may I peruse this a little differently?
Robert L. Carter: Alright.
William J. Brennan, Jr.: If I get your answer to Mr. Justice Harlan, what you've been saying is this. We may assume the constitutionality of this kind of legislative inquiry. We may assume also that it was an inquiry which had a valid legislative objective. But that nevertheless, before there may be an encroachment upon the First Amendment protections which you rely upon, there has to be substantial evidence of actual communist activities by the organization before these questions can be put --
Robert L. Carter: Yes sir.
William J. Brennan, Jr.: Is that it?
Robert L. Carter: Yes sir.
William J. Brennan, Jr.: Well, then it seems to me what you're doing is saying that, or are you, that factually, this record is more like the Sweezy record where this Court found there was no evidence that the progressive party engaged in communist activities and therefore, questions put to Dr. Sweezy about the progressive party could not be put, even assuming the validity of the New Hampshire legislative inquiry in the subversive activity. And that this is like the Sweezy record and not like the Uphaus record where the Court found that the World Federation or whatever that thing is called, that the Uphaus was connected with in fact was engaged in activities which at least to a majority of this Court satisfied the requisite of proof, substantial proof of activities by the organization itself under inquiry. Is that your point?
Robert L. Carter: Yes sir. But the -- exactly, Mr. Justice Brennan, but I would add the other point that I think that this Court held in NAACP versus Alabama. And that is not only the factual evidence of subversive activities must be demonstrated, but it seems to me that the state must also be able to show that the disclosure which it seeks is relevant to a valid legislative objective.
William J. Brennan, Jr.: Well, I assumed in my --
Robert L. Carter: that is set in two --
William J. Brennan, Jr.: -- I assumed in my question that -- as I understood your answer to Mr. Justice Harlan, you could assume that it had a valid legislative purpose.
Robert L. Carter: Alright.
William J. Brennan, Jr.: You could assume that the subject matter of the inquiry was constitutionally permissible, namely subversive. And yet, before the questions can be put before they could put the encroachment on the First Amendment rights that you are asserting, there has to be this substantial evidence of activity, subversive activity by the organization under inquiry.
Robert L. Carter: That's right.
Hugo L. Black: And I don't know that there is any difference in the question I asked you to the one my Brother Brennan did. But I want to see if you are -- if you have changed your view as to the question I asked you. Let us assume that the record does present evidence which the courts apply you think to be sufficient or substantial to connect these people up with -- at least some of them that would -- some kind of activity. And that therefore, you find the power on the part of the state, conduct an investigation of this kind --
Robert L. Carter: Alright.
Hugo L. Black: -- abstractly. You also have facing over on the other side of that, a constitutional power, constitutional rights of individuals to associate for the legal purposes of protecting that constitutional right. I understood you to answer me a while ago that you are insisting that even under those circumstances, the interest of the state in doing what it wants to do, must great or must be thought under all the circumstances to outweigh the interest of the individuals into exercising their constitutional rights.
Robert L. Carter: I don't think Mr. Justice Black, that there is any difference in my answer to --
Hugo L. Black: I didn't think but I want to be (Voice Overlap) --
Robert L. Carter: -- Mr. Justice Brennan and to your question. I think what I -- what I understood -- Mr. Justice Brennan to indicate was that, that this showing of the link of communist activity would be the evidence which this Court would weigh as to whether this was an overriding -- overriding the state interest. And of course, in terms of weighing it, the Court would have to decide, must decide what -- whether this is sufficient.
William J. Brennan, Jr.: But you don't reach it if in fact the evidence doesn't --
Robert L. Carter: Yes.
William J. Brennan, Jr.: -- show a link --
Robert L. Carter: That's right.
William J. Brennan, Jr.: -- of the organization with the subversive activities --
Robert L. Carter: That's right -- and that's -- that's exactly the point which --
William J. Brennan, Jr.: And --
Robert L. Carter: -- we've been trying to make --
Speaker: – in determining whether was a link, do you think that the NAACP's resolution with respect to communist infiltration in its ranks is a relevant factor to take into consideration?
Robert L. Carter: I think that the NAACP's resolution in respect to the presence of communist in its ranks is a relevant fact. I think that the fact that it -- in 1950 adopted the -- this kind of resolution. It evidenced that there was a problem and I think that when the courts reached the other resolutions that have been adopted from year to year is there's an indication that this problem had been dealt with by the organization itself. I also think that the --
William J. Brennan, Jr.: You're not suggesting surely that because the association undertook to recognize the problem to deal with it which I am sure it has tried to deal with it, that insulated it from official inquiry?
Robert L. Carter: No sir, but I think that these -- that having -- taken these steps does not give the state the right to say that this is evidence of activity which links you clearly upon on that factor alone to subversion, into subversive activities.
William J. Brennan, Jr.: Well, on that very question Mr. Carter.
Robert L. Carter: I beg your pardon?
William J. Brennan, Jr.: On that very question, how many chapters does NAACP have?
Robert L. Carter: I think it has about 1500 chapters.
William J. Brennan, Jr.: About 1500 chapters. Now these resolutions which as I recall it are dated from 1950 or thereabout?
Robert L. Carter: Yes sir.
William J. Brennan, Jr.: Did -- the Miami Chapter or whatever -- what -- is that -- we're dealing here with the Miami Chapter?
Robert L. Carter: Yes sir.
William J. Brennan, Jr.: Whatever there may be said in those resolutions is there any identification of the attempted infiltration referred to in those resolution, with the Miami Chapter as such?
Robert L. Carter: No sir. And as a matter of fact, the --
William J. Brennan, Jr.: Well, then -- then may I ask, if there isn't, now you answered to Mr. Justice Harlan that nevertheless those resolutions might be a relevant factor and what puzzles me is how can they -- those resolutions which make no reference to the Miami Chapter as I understand it, be relevant to the conditions within the Miami Chapter?
Robert L. Carter: Well, I didn't understand Mr. Justice Harlan's question as to mean that. I understood Mr. Justice Harlan's question to raise the -- raise with me the issue as to whether the fact that the NAACP had enacted a resolution of this kind, was a factor to be considered in a -- in the determination of this Court -- of this question. And I believe that the -- quite frankly, that the -- the resolution does show that the organization had a problem but that --
William J. Brennan, Jr.: That the organization does.
Robert L. Carter: Yes sir.
William J. Brennan, Jr.: But what we have here is the State of Florida making an inquiry into the --
Robert L. Carter: That's right.
William J. Brennan, Jr.: -- Miami Chapter of the organization. Now, I ask again -- I'm a little puzzled how the facts that the organization as an organization had a problem bears on whether or not there is attempted infiltration of the Miami Chapter.
Robert L. Carter: Well, I -- what I wanted to say in further answer to Mr. Justice Harlan's question is that this record shows that insofar as these persons are concerned, and so far as the persons in Miami who are in-charge of keeping the org -- keeping this resolution being sure that there was no communist infiltration but there is evidence in the record of testimony, these persons that over ten years that they had never heard of any communist activity in the organization. They are charged with pro -- with the thing that this resolution is enforced and there was nothing in the record to refute this. So, that -- as a matter of fact, I think that the record from the basis of the resolution makes clear and it's undisputed that the resolution has been enforced that in regard to the Miami Chapter and that there is no communist activities certainly the state.
Speaker: Nobody is suggesting that the NAACP is not taking steps to defend itself against this sort of thing, that's the very purpose of the resolution, it shows on its face.
Robert L. Carter: Yes sir.
Speaker: But I put you again the question, granting all that, you say that that insulates the organization from official inquiry?
Robert L. Carter: No sir. I did not --
Speaker: I think you did.
Robert L. Carter: I did -- I didn't say that. I don't intend to say that, but I do think that even in spite of the fact that there's such a resolution that the state is obligated to present concrete evidence showing an activity or some thing set that the organization itself in Miami is harboring subversion. And I think the state has failed to do this before it can show to this Court that it has presented some substantial inference which subordinates, the right of freedom for association and (Voice Overlap) --
Speaker: But Mr. Carter, the very purpose of an investigation is to ascertain whether something is so or not so and you are surely not suggesting that as a predicate for making such an inquiry is the state might show that in fact what it's undertaken to investigate exists before it can begin the inquiry in to it.
Robert L. Carter: But if I may say Mr. Justice Harlan, I think that the state cannot merely be investigating something for the purpose of investigating. It must be related to something. It has to -- if they are investigating the presence of communist in the Miami Branch of the NAACP, it has to be related, I think. And I think this Court held to this in the Watkins versus United States, something in regard to the congressional investigation, it has to be related to a valid legislative purpose. I also think that this Court reaffirmed this doctrine in Braden and in Wilkinson. And I don't believe that it's sufficient to say that they are investigating the presence of communist or that they have a right to investigative. Of course, I think they have a right to investigate but it has to be related to something that they can do, some valid purpose which I think that they have failed to show in this particular case. And I -- as we pointed out in our brief, this committee has to -- in existence since 1956, that it has been reconstituted in 1957 and 1959 and in 1961. And as -- and it -- during all this period of time, it has not evidenced and certainly is nothing in this record to evidence that it is doing anything valid -- in a valid legislative objective in terms of this other than an attempt to disclose and expose which I think this Court says that legislative power cannot be used to that extent. For these reasons, if the Court please, we respectfully urge that the judgment below be reversed.
Earl Warren: Mr. Hawes.
Mark R. Hawes: If Your Honors please, I was a little surprised today to see my opponent taking the position that in addition to the nexus between communist activities or subversion and people within this organization that we had to show an addition before we could raise these questions. Some evidence said this organization as such was engaging in some sort of subversive activity. Now this is not the question, if Your Honors please, this case came before this Court only. It is not a question embraced in the petition for the writ that you issued. Now, if you refer that these two petition for the writ itself, you will see the question presented is quite substantially different from the contentions being made by counsel for the petitioner here in this argument. The question is presented in the petition for the writ is whether or not under the circumstances in this case, we could compel these answers without violating the freedom of association and privacy. In the absence of some showing of a nexus between the Communist Party or communist front organizations and their subversive activities in the petitioner's organization, I deem that to be a proper question, if Your Honors please, and I deem that to be the question that's before the Court for consideration. And I say that if a nexus is established by this record showed that there's reason to believe that people connected with a subversive organizations are or might be members of the Miami branch of the NAACP what you have an actuality before the Court, is Uphaus against Wyman over and over. Now, it is not required and was not required in the Uphaus case that the Legislative Committee of New Hampshire operating as a one-man committee through the Attorney General, show that the World Fellowship organization had engaged in any subversive activities. But the nexus in that case was that some 18 or 19 members of the Communist Party and/or communist front affiliation groups had spoke at meetings in a summer camp run by the World Fellowship Association. That was the sole nexus in that case. That record didn't purport to show that the World Fellowship Association as such had engaged in any subversive activities.
William J. Brennan, Jr.: Well, am I wrong -- I thought that among the truths that the Court relied on in that case, were these that the -- some of the speakers at World Fellowship meeting were admitted communists. That Dr. Uphaus himself had attended that Warsaw Convention where the United States was censured for using germ warfare allegedly in Korea and there were communist pamphlets, some wanted by smaller talk. The evidence was were distributed at meetings of the World Fellowship. Now, wasn't that rather a different record than we have here, that is as regards -- the activities of that organization, World Fellowship, and the activities of the Miami branch of the NAACP --
Mark R. Hawes: Your Honor I read Uphaus opinion yesterday. If my recollection is not in error and I admit it may be, the only evidence reflected by that opinion is that Uphaus himself is -- and he was executive director I believe or secretary of World Fellowship shown to be a member one or more communist-run associated organizations. And at the summer camp run by this association had their speakers of some -- I believe 19 speakers, some of whom had been members of the Communist Party and some of whom had been members of various front organizations.
William J. Brennan, Jr.: None of these were actual activities of World Fellowship. These are meetings of the World Fellowship addressed by these individuals who the record showed actually admitted that they were members of the Communist Party, was it not?
Mark R. Hawes: No sir. I can't glean that from the opinion Mr. Justice Brennan. I say that these are meetings at the summer camp run by the organization. The record does not show from the opinion that this is official meetings of the organization, but they are meetings of some type at the summer camp run by this organization in which these people spoke, that is what I glean from the opinion.
Arthur J. Goldberg: Suppose, that you [Inaudible] --
Mark R. Hawes: I think not Mr. Justice Goldberg. What you have in mind is a fact that the laws of New Hampshire required this summer camp which ran apparently a larger motel to maintain a guest list for the state purposes but it did not appear that this list had actually become available to the state. It simply was that the state law required the maintenance of this list to show which guest apparently had stayed at the motel or the hotel. That is my impression of the decision.
William O. Douglas: When you look at this request of this -- the Florida Committee a little more closely you see that some of the matters they want to discover who has been at any time a member of the Communist Party, past members as well as present members, is that right?
Mark R. Hawes: Yes sir.
William O. Douglas: But, would the committee -- do you think a committee in a state or congressional committee have authority to make a canvass of its jurisdiction to see how many people that ever joined the Communist Party without being relevant to any legislative purpose?
Mark R. Hawes: Well --
William O. Douglas: Leaving out all -- present membership.
Mark R. Hawes: If Your Honor please, I think in the Uphaus case to answer your question, the legislative directed to the Attorney General was extremely broad and as I read your decision, it was for him to determine whether or not there were any communist or subversives within that state.
William O. Douglas: I'm talking about past membership, 30-year-old membership, 20-year-old membership, 10-year-old membership.
Mark R. Hawes: I think you reach your point, to answer your question sir, that a membership can be so old if it can be shown to have been broken that it becomes irrelevant. Now, where that line is sir, I do not purport to know.
William O. Douglas: But this is a pretty broad nexus thrown here, isn't it?
Mark R. Hawes: I think not.
William O. Douglas: 53, 55 past or --
Mark R. Hawes: We were here in 1956 when we started this investigation Mr. Justice Douglas.
William O. Douglas: I know, but I say 55 members were said to be past or present. I just wondered what the past membership, what relevancy, possible relevancy that has?
Mark R. Hawes: Well, it depends upon the extent.
William O. Douglas: Because I imagine, if you look -- start looking in the past of it, any person you'd apt to find something that might be held to ridicule him if it was exposed or degrade him or her if it were exposed? I don't suppose anybody is without some sin or --
Mark R. Hawes: Mr. Justice Douglas, this brings us to the very question which I think has evolved in this case.
William O. Douglas: I just wondered how -- what legislative can use such a big myth to --
Mark R. Hawes: The question --
William O. Douglas: -- in this field.
Mark R. Hawes: The question has become in my judgment as its evolved is whether or not any legislative investigations committee, state or national, shall be permitted to investigate in this field at all.
William O. Douglas: Well, what I'm talking about, this field is past membership.
Mark R. Hawes: Well, Mr. Justice Douglas, as I say there is a point. Definitely, there must be a point where past membership fails to be relevant any further. But I don't think that past membership of a year or two years or three years, in the Communist Party itself is necessarily irrelevant in determining whether or not an individual is a subversive still. Now, if he renounced the membership in the party 10, 15, or 20 years ago, I think clearly there's no question that that becomes irrelevant to any reasonable mind.
William O. Douglas: Of course, you might say that the -- he might still be operating underground that might be just a front. It illustrates the great danger of getting into this field at all unless you are investigating not the ideas and ideology and political faith, but actions.
Mark R. Hawes: I want to say this to you Mr. Justice Douglas --
William O. Douglas: Do you understand what I mean?
Mark R. Hawes: That -- yes, sir.
William O. Douglas: A 10-year old membership --
Mark R. Hawes: It has been (Voice Overlap) --
William O. Douglas: -- and then perhaps he went underground.
Mark R. Hawes: It has been said that this committee that I represent is here to simply trying to smear the NAACP.
William O. Douglas: I didn't suggest that.
Mark R. Hawes: -- it has been said, now by counsel. Now, if Your Honors please, it's a fact. This same committee investigated John Kasper, the Ku Klux Klan and the Seaboard Citizens White Council in regard to their activities in their same racial disturbance down there in Florida.
William O. Douglas: Well, my question would be as relevant but if this was a White Council and you're investigating past membership, (Voice Overlap) --
Mark R. Hawes: Yes sir. And I submit Your Honor if the petitioner in this case was a Ku Klux Klan that I wouldn't have any difficulty in explaining to the Court the legitimacy of the state's interest in this investigation. Now, it's certainly is not true that this particular committee of the State of Florida is going out simply to destroy the NAACP and I want to say to Your Honors that the State of Florida has long recognized the binding effect of the judicial decisions of this Court in regard to segregation and desegregation. And that if you will read the opinion of the Supreme Court of Florida in this case, I don't think you can come to the conclusion at all that any -- the judiciary of Florida and I know it's not the position of my committee to defy and use of power of the state in this committee to defy the edicts of this Court in regard to desegregation. Yet that is a suggestion that's made by counsel up there for the petitioner. Now this is the question, pure and sample as this. As you're going to close this organization with absolute immunity, from many sort of investigation in regard to subversion and the effect is that you're saying to all investigating committees, you've got to get out of this field entirely, not only in regard to the race issue and regard to communism but anything else. Now you must look at the effect such a law will have on other cases in my judgment. I can see the effect of this type of decision is overruling the immunity statutes of many of the states and the Federal Government. You're going to make on the First Amendment if you continue and if you receive to what is asked you, on an absolute shield in effect like the Fifth Amendment. You're going to have witnesses coming before state juries and regular state prosecutions of ordinary crimes and saying this and regardless of the fact that I get immunity under your law for my criminal involvement whether defendant in this case, I'm not going to testify as a witness from the state against this defendant because it invades my privacy, my associational rights. You cannot compel me to say, "Well, I know this criminal" and whether I have associated with him before. Now, these are facts and problems if Your Honor pleases, been said many times that hardship law is bad law. And when you sit down to write a decision to protect the individual because perhaps you think in one sympathetic case is in a hardship situation, the result nearly always is that there's a distortion of the true law that operates in benefit of those -- that you don't contemplate. Now, what is the purpose of an investigation? What it --
Arthur J. Goldberg: Mr. Hawes, before you can [Inaudible] --
Mark R. Hawes: Yes sir.
Arthur J. Goldberg: I didn't [Inaudible] in your brief my question and the -- where the investigation right under the [Inaudible]. Let me ask you this, of course in your investigation I am sure you established [Inaudible]. That in view of your position that if your investigation is fully in effect [Inaudible]?
Mark R. Hawes: Mr. Justice Goldberg, I have never in my life and I have been -- conducted all of these investigations. I've never asked a witness about his religious affiliations. My answer to that is no sir. But on --
Arthur J. Goldberg: But, I know that -- on my own experience [Inaudible] this is the White Citizens Council [Inaudible] membership through a union. And here, your position is [Inaudible], checking his list, to verify that fact?
Mark R. Hawes: If the White Citizens Council ever gets itself clearly in the position of the Communist Party where it has been judicially determined and Congressionally determined to be aimed at violent overthrow of the Government of the United States and the various states of this union, my answer to that is yes sir.
William O. Douglas: Of course the legislative objective is not restricted to overthrow the Government. It could be --
Mark R. Hawes: That's correct Mr. Justice.
William O. Douglas: -- anything which you might -- that might be legislation (Voice Overlap) --
Mark R. Hawes: -- legitimate state interest.
William O. Douglas: Yes. So, I would think that that --
Mark R. Hawes: But now what is -- here's the whole question in this case Mr. Justice O' Douglas as I see it. Are you going to require an investigating committee to show conclusively before it can put questions to a witness to determine whether or not a thing is true, that it is true? We've got to make a conclusive showing that present members of the Communist Party or in the NAACP branch in Miami before we can subject this organization to these questions. Now these are the sole question in this case in my judgment.
William O. Douglas: I thought --
Mark R. Hawes: Because if we don't --
William O. Douglas: I thought the question is whether or not there is any evidence that the organization that you're investigating was engaged in -- engaging in communist activities.
Mark R. Hawes: That is the question that has evolved here orally if Your Honor please, I agree with that. I disagree violently that that is the question legally before the Court. [Attempt to Laughter] Now, here's the situation. We set out in here before these groups, we call the counsel in, we call them in and in their presence, we put on -- and let me say incidentally, that Reverend Gibson broke into this hearing. This committee didn't go looking for him. This record shows that he broke into this hearing. He was not the proper custodian of these records at all. A woman named Ruth Perry was the secretary and had these records. He went and is present and took him and announced to us in advance to that hearing that he wouldn't produce them for any purpose at all under any condition, under any showing. Now, when we called him up there, we made our position clear by the same token, he made his clear. If you think I've exaggerated his position, you look at page 44 and 45 of the record. On page 44, and let me say, there's been some talk of 14 members of the Communist Party here. Mr. Strickland did identify 14 people as members of the Communist Party and those 14 people. He said, he had reason to believe, might have been members of the NAACP or had attended meetings of it, but there were another 33 people that he identified as members of the party or communist front associations, and another five members of the Communist Party itself which he had no information in regard to whether they had been associated with the NAACP in any capacity. If you look at the last question on page 44, I say to the Reverend Gibson that I have this list of people before me that they have been -- according to my information affiliated with the party or various front organizations at sometimes -- and I want to know whether or not -- I didn't have any photographs of these men, the first 14 men I'd showed in photographs of and was -- got to rely in on his memory of the faces, he admitted that sometimes you don't associate name with the face and sometimes you don't recall a name. I didn't have any photographs of any, but the first 14 men, Mr. Justice Goldberg. Now these other 33 plus eight -- five, these 38 people, I had no pictures of them and I asked him if he would bring his list after the purpose of me inquiring with regard to whether or not they were members of NAACP. This he declined to do and if you look on page 45, I asked this question. Reverend, so there won't be any misunderstanding on your position, regardless of the names or the information that I have concerning the names of the people that I have before me here, you simply will not bring your records here for the purpose of comparison. You yourself examining them, he said, “No sir, I wouldn't. If you will call those names, I will unequivocally and truthfully tell you if I know these people. Question - Based strictly on the name. Answer: Yes sir. Question: Your recollection of the name? Question: But you will not bring your records for the purpose of comparing your membership rule with the list of the names that I have. He says, "No, no." Now, if Your Honors please, they didn't raise any question then and that was the time to do it, that we haven't -- we hadn't produced enough evidence in their presence, that these people were subversives. That's the time they should have done it if they wanted to raise that question. He says, my position is, I'm not going to bring those records into this hearing room on any condition for any purpose, purely and separate. Now, if his conviction is to be set aside under this condition, if Your Honors please, on the basis of the evidence actually presented in the presence of he and his counsel is not sufficient to show a nexus, you are simply saying that an investigation, you can't have one because you've got to have conclusive proof in order to justify the inquiry and if you have conclusive proof sir, there is no objective to the hearing. And so, you are simply saying that you just can't operate in this field, if this conviction is to be upset in my judgment and that conclusion is absolutely inescapable in my mind as a lawyer. As one way or the other, you either got to have conclusive proof or you haven't? Now, in Uphaus, Your Honors made this comment about an issue of the nexus. You said, the nexus -- the proof in regard to the nexus is “not conclusive but sufficiently relevant.” That's the test you laid down in Uphaus versus Wyman, not conclusive but sufficiently relevant. Now, no court has ever said as I understand the decision, what degree of proof must be laid down to show the nexus? I have never seen that degree of proof laid out in any decision, but you talked about reason to believe in some of these cases, reasonable grounds to think, I don't think it means the same as probable cause in a search warrant case, but if it does, the evidence before the Court is sufficient to satisfy that. Would you prefer please to some of the testimony of a -- an investigator in this case beginning on page 24, down in the middle he identified a woman that he says she has information, this is record page 24, addressed to Burnberg of Miami as a member of the League of the Communist Party and he gives the court Number 357. He says he has all the information that she is a member of front organization cited by the House Un-American Activities. Now, Mr. Justice Harlan, at this point I was simply laying enough evidence out there for the purpose of making the relevancy of the inquiry to this witness apparent. Think of the position the committee is in. If I've got to stop the inquiry with this witness to prove that his satisfaction conclusively that there's real grounds, in a factual way for me to propound the questions to him, I can't find anything but irrelevant issues throughout this hearing and I could never progress. Every time I ask him a question he's going to say, “As a matter of proof, Mr. Hawes, what is a nexus, what is the relevance?” You see it and the investigation cannot progress from a practical standpoint because the committee will be required to stop and put on these side issues factually rather than merely stating to the witness what the relevance is.
Byron R. White: Well, if it's necessary to have that [Inaudible] how does this require to become effective if the witness shouldn't be aware of your information. How can he ever exercise his right to disclose or not to disclose?
Mark R. Hawes: I think, Mr. Justice White, that he is entitled to some information, information of prima facie, taken at face value, shows probable cause to believe that the nexus exists.
Byron R. White: And you did that hearing?
Mark R. Hawes: In my judgment, I did. Now that's putting --
Byron R. White: What is the -- what is the man -- can you tell me offhand, which one of the 14 you had the most information about concerning his connection with the NAACP?
Mark R. Hawes: Well, I can tell you of several, Abe Sorkin.
Byron R. White: What was that?
Mark R. Hawes: Abe Sorkin.
Byron R. White: Thank you.
Mark R. Hawes: S-O-R-K-I-N.
Byron R. White: Now, does this connects with the Communist Party also --
Mark R. Hawes: Yes sir.
Byron R. White: -- any strong evidence to that?
Mark R. Hawes: Yes sir. Abe Sorkin is identified as a member of the Communist Party in this record and he is identified by members of the NAACP itself --
Byron R. White: As what?
Mark R. Hawes: As having attended some of the NAACP meetings.
Byron R. White: Did the (Voice Overlap) --
Mark R. Hawes: I can give you the name of the witness who did that.
Byron R. White: Did Reverend Gibson know him?
Mark R. Hawes: I don't recall if Reverend Gibson knew him. Arlington Sands puts Abe Sorkin in meetings of NAACP on pages 7 and 71 of the record.
Byron R. White: Did anybody say about it -- did you have any evidence that any of the 14 was a member of the NAACP or just attended meetings?
Mark R. Hawes: Ruth Perry, on page 92 and 93 of the records puts Abe Sorkin in meetings of the NAACP and I believe one or both of those witnesses say they believe that he was a member and now, members of the NAACP themselves.
Byron R. White: Abe Sorkin has the clearest case, you think?
Mark R. Hawes: Abe Sorkin was a witness before the committee.
Byron R. White: He's the one who refused to say one way or another.
Mark R. Hawes: He refused to say whether he was a member of the Communist Party and he refused to say whether he was a member of the NAACP on the grounds of the Fifth Amendment. But I think this record discloses his actual communist card number, or one that he had borne in the past. But in all events, Mr. Strickland testified positively that he was a member of the Communist Party. Now, I note that among the 14 original men that I had pictures of, men and women, Arlington Sands also puts Oshana and James Nimmo in members of the NAACP, Oshana and James Nimmo are both shown to be communist by this record, that's on page 70 to 71 of the record. Matt Negro is junior who's co-counsel for the petitioner here in this case puts James Nimmo in one meeting of the NAACP and he admits he only attended two or three of the meetings himself.
Earl Warren: Are the NAACP meetings closed meetings, closed to members or is the public entitled to go, do you know?
Mark R. Hawes: Some are closed and some are open, as I understand it Mr. Chief Justice.
Earl Warren: Which did this man attend, do you know?
Mark R. Hawes: I doubt seriously as the record makes the distinction.
William J. Brennan, Jr.: Well, it does as to Sorkin or does it not? I'm looking at page 93. Have you seen him in any NAACP meetings? I've seen him occasionally at -- very rarely at the public meetings to which anybody can come to.
Mark R. Hawes: That's one witness, yes sir.
William J. Brennan, Jr.: Yes.
Mark R. Hawes: There's another witness who put Sorkin in some --
William J. Brennan, Jr.: He also disclaimed any knowledge whether Sorkin was a member of the NAACP, did he not?
Mark R. Hawes: That's correct.
Potter Stewart: On page 25, Strickland said that at one -- that one -- according to his own testimony, he was at one time a member of the NAACP.
Mark R. Hawes: You'll notice --
Potter Stewart: I'm now talking about Sorkin again.
Mark R. Hawes: Yes sir and you'll notice, Mr. Justice Brennan, at the bottom of page 24 that he says that -- Strickland says, Ed Weiler, who recently moved from Miami to Naples, Florida had been a member of the Communist Party that he had -- and advised on the statement he had attended meetings of the NAACP that he'd been instructed to infiltrate. You look in the middle of page 25 you will see that in regard to Charles Marks, he said that Charles Marks of Dade County, was a member of the Communist Party. He gives two numbers that he has born there. This is more than just a witness sitting up there gentlemen only as counsel and saying to them, “Listen, I believe out of the pigment of my imagination that this man might be a communist and we want to know for that reason if he's a member of the organization.” Now --
Tom C. Clark: Is that a testimony that [Inaudible] instructed by the Communist Party to infiltrate [Inaudible]?
Mark R. Hawes: Mr. Justice Clark, I'm glad you brought that up. I hold in my hand what the document on file before you entitled -- appendix, the petitioner's brief on reargument and if you will look on page 7 of that document, a revolution past in June of 1956 at the time of the commencement of this fair investigation, you'll find this statement in the last paragraph, the new line of the Communist Parties throughout the world and specially in the United States is by infiltration to insinuate their programs on noncommunist and even anti-communist organization. We know, now this is the national -- NAACP speaking here, we know that the communist leadership in America has directed its representatives to seek -- to involve NAACP units in a united front program. This, we absolutely reject and go along to say that the -- it's necessary now that they exercise more precaution than ever. And in that connection, if you gentlemen will please refer to page 241 of the record, the page cited by counsel for the petitioner, you will find this question and I put to the petitioner in this case and I wish you'd read that question in light of that statement from NAACP there. I asked about the membership of Edward T. Graham in the Dade County. I explained the pertinency of the question to the petitioner Graham. I state over period of years, Graham has been an active member of certain organization, was listed a subversive by the United States Un-American Activities Committee such as the Southern Conference for Human Welfare and it was holistic, the Southern Conference Educational Fund which was also cited as the outright communist replacement of the Conference for Human Welfare. That Graham has appeared in addressed meetings of the Soviet-American Friendship Association and the FBR club, both subversive organizations. As recent as, March 12, 1960, this is the last time he was before us. March 12, 1960, he has participated in meetings in Orlando, Florida, called by and sponsored by this subversive organization to Southern Conference Educational Fund, that he went from Miami to Orlando with a man named Carl Braden whose conviction Your Honors upheld before this Court, that there was present a man named James Dombrowski, the Executive Director of the Southern Conference Educational Fund, subversive so said the Senate Committee on internal Security. And according to our information, Dombrowski is a high official and member of a number of outright communist organization. I go on and on and I say, “Now, I want to know Reverend Graham -- Reverend Gibson, if Reverend Gale is a member of your Miami Branch and if he attended this meeting in Orlando on March 12, 1960 as an official representative of your organization? Am I not getting very close to saying that what he contends should be shown activity on the part of the organization itself?
Earl Warren: Read that question.
Mark R. Hawes: In light of the statement, we know that the communist leadership in America has directed its representatives to seek involvement, to involve the NAACP units in the united front program. This is the very united front program that they are referring to there in that opinion by the same Carl Braden and the Southern Conference Educational Fund that Reverend Gibson declined to answer that question. And I laid out in detail the information that we have then in regard to Reverend Graham and his activities in regard to this united front organization. Now, if Your Honors please, it just seems to me that you reach a point where reason doesn't mean anything. If you can say on this record if you read it carefully, if you'll say that this record is not sufficient to show that there is or maybe a situation where members of subversive organizations are members of the Miami branch of the NAACP then you've got to say this conviction [Inaudible] unless you're going to say that that showing has got to be conclusive.
Byron R. White: Mr. Hawes, do you -- is it your position that you were entitled to have verified the membership [Inaudible] all the 50 or just the 14 [Inaudible]?
Mark R. Hawes: I say, everyone of them. And I'm entitled --
Byron R. White: Do you feel that all you have to do is to produce some evidence that some communists are perhaps members or attended meetings with the NAACP like the 14 (Voice Overlap) --
Mark R. Hawes: No sir.
Byron R. White: -- and then -- you may present a list of any numbers of other communists, whether you have any knowledge of their connection with NAACP or not?
Mark R. Hawes: No sir. Mr. Justice White, that is not my position --
Byron R. White: What about those other than 30 in that connection?
Mark R. Hawes: Yes sir. On everyone of those 33 people that I wanted to ask Reverend Gibson about, he had no right to raise the question of pertinency and he hadn't the right to make me go through the same procedure I went through with him on Reverend Graham on page 241 and 242 and to tell him in detail with what you want as referred to as connective reasoning.
Byron R. White: Well, how about [Inaudible]
Mark R. Hawes: Sir?
Byron R. White: You wouldn't have had anything to tell us about them.
Mark R. Hawes: Yes sir.
Byron R. White: [Inaudible] connection with the NAACP?
Mark R. Hawes: In regard to their connection with the NAACP, I would not have, but I could have told him what our information was --
Byron R. White: I want to know [Inaudible] that if you hadn't told him that you had that you -- that you knew nothing about their connection with the NAACP would give them right to verify their membership or not [Inaudible]
Mark R. Hawes: Taken in context with this whole record Mr. Justice White if I had shown him an answer to his question on pertinency, that we had evidence to link them with the subversive activities, anyone of them.
Byron R. White: Yes.
Mark R. Hawes: And we place him in Dade County where the minor branch is located.
Byron R. White: Yes.
Mark R. Hawes: And taken in connection with the whole testimony of the others' witnesses and all the evidence to show that it's a question as to whether or not the infiltration has been made, I would have been entitled in my judgment to the answer regarding that question.
Byron R. White: You think (Inaudible) -- you placed the -- you placed 14 communists in the NAACP do you feel that established sufficient nexus between the Communist Party and the NAACP to ask about the -- sort of a -- a lot of other [Inaudible] --
Mark R. Hawes: I say if we show that there's reason to believe any communist infiltrated Mr. Justice White and we establish at any particular manner subversive, we a right -- we have a right to have the answers to whether that man is infiltrating, that's my position.
Byron R. White: Was he convicted for -- he was convicted for contempt, is it not?
Mark R. Hawes: The petitioner in this case?
Byron R. White: Yes.
Mark R. Hawes: Contempt to the Circuit Court, of Leon County, yes sir.
Byron R. White: For answering parti -- not review -- to answer particular questions or were there many counts or what?
Mark R. Hawes: For refusal to answer any question in regard to -- based in his testimony on his membership pledge.
Byron R. White: But that's a --
Mark R. Hawes: There's no particular number of counts.
Byron R. White: Or people.
Mark R. Hawes: No sir.
William J. Brennan, Jr.: Is it -- the petition holding contempt was here isn't it?
Mark R. Hawes: Pardon me Mr. Justice --
William J. Brennan, Jr.: I'm sorry. We have a petition here, do we not --
Mark R. Hawes: Yes.
William J. Brennan, Jr.: -- in which the conviction is based, is that the one at page 1?
Mark R. Hawes: You have it before you sir. I don't know just where it is in the record because it's never been brought into question in this proceeding. But the petition is beginning on page 1 of the record, yes sir. Now --
Earl Warren: Mr. Hawes, may I ask this question? Was Reverend Gibson asked as to whether he knew each of these 33 members that are alleged to have been communists?
Mark R. Hawes: No sir, Mr. Chief Justice Warren, he was not because he told me that he would not consult his list for that purpose regardless of what information we had and there was no use in us sitting there and going through the proceedings of asking him one after the other. He said, he wouldn't consult it in regard to any of them.
Earl Warren: Well, he did tell you in one of the -- on one of the pages that you called to our attention that he would tell you honestly whether he knew them --
Mark R. Hawes: By name.
Earl Warren: -- or whether they were there -- yes.
Mark R. Hawes: By name?
Earl Warren: Yes. Yes, well if you call -- or why couldn't you have asked him? I don't say that's all you have to do but why couldn't you ask him? Do you know John Jones? Is he a member of the NAACP? And he might have cleared up most of your difficulties in that way.
Mark R. Hawes: No sir. If you will look, Mr. Chief Justice Warren it in his entire testimony, he's -- admits that his membership is about a thousand people.
Earl Warren: Yes.
Mark R. Hawes: He doesn't know the names of all of them. But sometimes he doesn't -- he knows the name and sometimes he doesn't connect the name with the person with the face, the features, the identities.
Earl Warren: Yes, yes, we're all treated that way.
Mark R. Hawes: Yes sir. We're all human in that regard. And for me, I just give him a name. You see, I asked him about these specific 14, the first 14 because I had photographs of those individuals.
Earl Warren: Yes.
Mark R. Hawes: And I could associate that name with the face for him.
Earl Warren: You did ask him about all those 14?
Mark R. Hawes: Yes sir and of course, he knew some of those 14 but he didn't know them as members of the NAACP.
Earl Warren: Yes.
Mark R. Hawes: And it's interesting to note that another witness in this case, Sands knew I think eight of these members of the Communist Party when the pictures were exhibited to him, and he puts three of them in meetings of the NAACP, but you see Mr. Chief Justice, I was handicapped in regard of these other 33 people, I had no photograph of them and if I'm going to ask him, does he know John Jones, I don't know whether we're talking about if he knows John Jones, nobody knows whether we're talking about the same person or not. And the thing I would say after this, we don't care anything about having possession of this list of the NAACP. The Court had ruled in Alabama versus NAACP that that's impermissible. We recognize the binding effect of that decision, but --
William J. Brennan, Jr.: What about Mr. Carter's point Mr. Hawes that I think he made it, did he not that, suppose Reverend Gibson had produced the membership list and you had asked him, is Abe Sorkin included in your membership? And he looked to the list and said no, would you have stopped there?
Mark R. Hawes: That would've been the end as far as Abe Sorkin is concerned, Your Honor.
William J. Brennan, Jr.: I beg pardon?
Mark R. Hawes: That would've been the end as far as Abe Sorkin was concerned, yes sir.
William J. Brennan, Jr.: Well, supposed he'd taken Reverend Graham and said this, "Is his name listed?" And he looked at the list and he says, "No." Would you be content with that?
Mark R. Hawes: I'd had to stop there under the holding of the Supreme Court of Florida if you read their decision, that's why they directed me to stop.
William J. Brennan, Jr.: You mean that you could not have asked that the list be produced to confirm whether or not --
Mark R. Hawes: No sir.
William J. Brennan, Jr.: -- he's truthfully answering he know that Reverend Graham's name is not on the list?
Mark R. Hawes: No sir. We couldn't have done that and we wouldn't have attempted to and the Supreme Court of Florida makes it clear that we are not entitled to do that. We must rely on the integrity of the witness in this instance. If he wants to perjure himself, if every man we asked about the [Inaudible] on that list he could tell us, no one would be hung with that.
Hugo L. Black: Mr. Hawes, may ask you. I just want to ask you one question.
Mark R. Hawes: Yes sir.
Hugo L. Black: Does the record show and I want to make sure, what you would do with the name, what purpose it would serve after you got them? The declaration of the committee as to why it wanted them and what it would do with them?
Mark R. Hawes: But our --
Hugo L. Black: Except make them public.
Mark R. Hawes: Mr. Justice Black, there is no showing in this record as to what legislative purpose other than to gain information was to be served. Now, there are many purposes. Let me say, I think one of the justices on this end of the bench over here, raised one yesterday Mr. Justice Goldberg, that we all know for instance that is, so far as the communist agitation in this country to foment a racial strife or strife any racial situations and actual violence. Now, it may be that we need state legislation to curve that, depending on whether we have sufficient infiltration or not in fact.
Hugo L. Black: To do what?
Mark R. Hawes: To make it an offense to encourage violence around any or sort of a racial situation.
Hugo L. Black: Do you not have laws to that effect over there?
Mark R. Hawes: We have no such laws.
Hugo L. Black: I wonder -- I think you have not.
Mark R. Hawes: I think we have not.
Hugo L. Black: You do not?
Mark R. Hawes: I think we have not in that particular instant. Another great area of uncertainty has arisen in regard to what the effect of our state's subversive statute is since your decision in Nelson against Pennsylvania. Now, I'm satisfied in my own mind that this Court left open to the states in that decision the right to proscribe and punish subversive action directed towards the state itself but not against the Federal Government. I think that's the effect of that decision, but I think our statute directly is tied up with practically the same wording, in the same effect as in -- as the Pennsylvania statue was when Nelson was prosecuted. And the legitimate legislative purpose of the Florida legislature determined whether or not there's sufficient communist activity in the State of Florida to justify redrafting that statute so as to make it clearly aimed at subversion directed against a state alone. Another legitimate purpose in my judgment, is to determine whether or not subversive activity in the state is sufficiently extensive, that the legislature of Florida would want to exercise its right under, I think it's the Tenth Amendment of the Federal Constitution, to get the state legislatures to attempt to initiate a constitutional amendment to the Federal Constitution to permit the states to enforce subversive statutes against subversion aimed at the United States Government itself as well as the states in spite of Your Honor's decision in Nelson against Pennsylvania. I think the state has a right of self-preservation if Your Honor please, the same as the Federal Government has and I think there are many areas than legitimate areas for the state to operate in, in the field of subversion. I know that we've taken testimony in other hearings where we had competent witnesses to prove that one of the objectives of the Communist Party of this country is to obliterate the states because they look at them as individual packets of resistance. There's no doubt at all that the communist conspiracy involved action against the state itself as well as the Federal Government is an interest.
Hugo L. Black: Are you a member of the legislator -- leture or just the counsel for the --
Mark R. Hawes: -- the counsel Mr. Justice Black. And I have been the counsel of this committee that ever had -- let me say this to you since its inception and I'm a criminal defense lawyer by nature and by training. I don't think anybody could have anymore appreciation of a man's rights than I have. I've made my living upholding and defending individual rights.
Hugo L. Black: I ask you this simple question because I have a difficulty in the proceeding, maybe if it's true, legislatively speaking, why the names of 14 people in Florida, in fact the 14 particular people, colored people, might have belonged to some organizations.
Mark R. Hawes: They're not colored?
Hugo L. Black: What it was?
Mark R. Hawes: All of them are not colored --
Hugo L. Black: Why not (Voice Overlap) --
Mark R. Hawes: Go ahead.
Hugo L. Black: White and colored?
Mark R. Hawes: Yes sir.
Hugo L. Black: Why that was aid -- material in, maybe the law is that it doesn't make any -- it has -- didn't have to be material, is it? Why that would be any material aid in framing the legislation to prevent -- turn up the racial violence?
Mark R. Hawes: Well, Mr. Justice Black --
Hugo L. Black: But maybe (Voice Overlap) --
Mark R. Hawes: -- may I ask -- may I answer that in this way?
Hugo L. Black: Yes.
Mark R. Hawes: You've got from congressional committee was over here on Capitol Hill and they're going to be holding some hearings in regard to interstate commerce and in regard to the assignment of televisions stations, you're having some scandal up here about that now. I want to say to you sir, if you proscribe in this committee's investigation, you're going to prescribe that one, that the witnesses are going and come before that committee over there and they're going to say, “Wait a minute, under the U.S. Supreme Court's decision, you can't make me testify about my association with the people that I'm -- have duty to conspired with to get this channel for television unlawfully.” Now, what value?
Hugo L. Black: Well, it might be of -- because -- not be a problem there, might they not, in any legislation as to how I'm quoted.
Mark R. Hawes: The value of it is (Voice Overlap) --
Hugo L. Black: – specifically, certain specific knowledge about certain specific individuals doing something which many people thinks wrong would -- how useful that would be in connection with the present legislation?
Mark R. Hawes: Well, you see Mr. Justice Black, if I may be perfectly frank, the difficulty with your question is that it encompasses your belief that we are trying to do something other than operate legitimately in the legislature in Florida.
Hugo L. Black: Well, not necessarily at all.
Mark R. Hawes: And I can't answer that question.
Hugo L. Black: It doesn't necessarily to be that at all. Frequently people legitimately, they want to do things but maybe they are forbidden to do by the Constitution. That doesn't mean that --
Mark R. Hawes: I want to say this to you Mr. Justice Black. Any information had been recognized by this Court and all the other courts for years, any information vying upon matters as subject, the proper subject to a proper legislation. Any such information this Court has always said the committees of the Congress over here entitled to have to enlighten them and whatever agreed it might be competent to enlighten them and (Inaudible) the past legislation --
Hugo L. Black: Enlighten him in the passage of legislation within their comity --
Mark R. Hawes: Yes sir.
Hugo L. Black: -- or court, that's right.
Mark R. Hawes: Yes sir.
Hugo L. Black: But the question is -- does that -- the question I'm asking was based on the criminals could possibly [Inaudible] and maybe have been said in some of our cases, the question of how important that legislative purpose is as compared with the freedom of association guaranteed by the Constitution.
Mark R. Hawes: You've answered that question in the Uphaus case if Your Honor please. You've said, communist investigation in the state is an overriding stated --
Hugo L. Black: You said (Voice Overlap) --
Mark R. Hawes: -- puts it to rest --
Hugo L. Black: Was that said abstractly? Or I -- or rather -- well, I didn't agree with that opinion.
Mark R. Hawes: I understand that Your Honor.
Hugo L. Black: I said – [Inaudible] abstractly.
Mark R. Hawes: That's --
Hugo L. Black: I didn't think it was made in the abstract rule that any time there was a legislature who wanted any information at all about communism, all other rights would be subordinated to it. I thought that that case went more largely on the basis that you had to consider if necessity, overriding the certainty of the state.
Mark R. Hawes: Yes sir. But Your Honor, this Court as a composite group held in that case that the motive of the investigators could not be considered.
Hugo L. Black: Well, that wasn't at all (Voice Overlap) --
Mark R. Hawes: Now, that was immaterial.
Hugo L. Black: I was not talking about motives and I didn't intend to. I simply wanted to ask, what purpose in your mind -- how much assistance was given to the legislature if it succeeded in getting this man, give these 14 names that he brought in his record. How much could one reasonably say that would happen in the passage of the law?
Mark R. Hawes: Well, if Your Honor please --
Hugo L. Black: I suppose it did -- I am [Inaudible] in the passage of it.
Mark R. Hawes: That wouldn't be limited in my judgment to the imagination of the members of the legislature and what they wanted to affect by way of legislation. Let me say this to you sir that in the instance of the White Citizens Council and the Ku Klux Klan that we've investigated, we examined our statutes very carefully and we found that we had criminal statutes on the books to -- that undoubtedly covered any illegal activities or any violent activities of those organizations were engaged in. Now, you've got other situation --
Hugo L. Black: Would it not cover it with reference to other organizations?
Mark R. Hawes: No sir, because the Ku Klux Klan and the White Citizens Council does not operate like the Communist Party operation, Mr. Justice Black. They don't operate by direction. They don't go out and put on their robes and get out and then grab up a fellow and take him out and flog him, if you please. Now, the NAACP in its national convention tells you something about how they operate and we read that in page 7 of the appendix here. They operate through organizations and the more you know about an operation of that type, the more your imagination will help you to put together legislation that might be useful in combating it.
Earl Warren: Did your committee asked for and received the membership list of the Ku Klux Klan?
Mark R. Hawes: They don't have one, but we identify the members of the Ku Klux Klan Mr. Chief Justice and we had many members up there testifying for the Committee, yes sir.
Earl Warren: Did you ask for and received the membership of White Council's?
Mark R. Hawes: We did in fact get a membership list to the White Citizens Council, Seabord White Citizens Council which was John Kasper's organization in Florida and Miami, headed by a man named David Hackett.
Earl Warren: Did you get it freely – did you get the list through the custodian?
Mark R. Hawes: Yes sir. Hackett, brought it right into the hearing room, turning over to us.
Hugo L. Black: Was that the only one there? Is that the only Citizens Council in the state that --
Mark R. Hawes: The only one that I'm aware of and this was -- John remained a member of -- John Kasper, I think a very respectful character. He was messing around down in your State of Alabama down there in election. Just before he came down there and we served a subpoena on him. He had only one chapter in Florida at that time and it was in Miami and Hackett was his man down there and he brought the membership list right on up to the Capitol in Dallas and turned it over to us, subject to our subpoenas.
Hugo L. Black: Did you have any competitors of the Citizens Council at that time?
Mark R. Hawes: None -- I'm sure he does have. I'm sure that he does have but they have not taken any -- and there's no evidence that they have taken any violent position in the State of Florida as I read in the press, they have in other states Mr. Justice Black.
Arthur J. Goldberg: Suppose that he refers to the [Inaudible]
Mark R. Hawes: Yes sir, frankly located.
Arthur J. Goldberg: [Inaudible]
Mark R. Hawes: Yes sir.
Arthur J. Goldberg: [Inaudible]
Mark R. Hawes: That was some time ago before this argument developed, --
Arthur J. Goldberg: Why would [Inaudible]. I asked you of the [Inaudible] you would also add [Inaudible]
Mark R. Hawes: No sir. Mr. Justice Goldberg, what I mean in the statement, this is a very broad statement and I mean by communist activities, infiltration by Communist Party members or members of other subversive organization.
Arthur J. Goldberg: Yes, but on the -- I don't think [Inaudible]
Mark R. Hawes: I do not say that.
Arthur J. Goldberg: [Inaudible]
Mark R. Hawes: I do not say that at all.
Arthur J. Goldberg: You say that you [Inaudible] on this record, do not have to be [Inaudible]
Mark R. Hawes: And determine the extent of it if any. We know there are some.
Arthur J. Goldberg: [Inaudible]
Mark R. Hawes: No sir, not just the 14 names.
Arthur J. Goldberg: [Inaudible]
Mark R. Hawes: The entire testimony of Sergeant Strickland, the testimony of Ruth Perry, the testimony of [Inaudible], the testimony of Arlington Sands and the resolutions of the NAACP itself, all of these things.
Arthur J. Goldberg: [Inaudible] The NAACP as the one you addressed [Inaudible]
Mark R. Hawes: No, they have said we've got some other.
Arthur J. Goldberg: [Inaudible]
Mark R. Hawes: That was the one that I had the pictures of.
Arthur J. Goldberg: [Inaudible] that some were members of the NAACP, is that correct?
Mark R. Hawes: That's right.
Arthur J. Goldberg: [Inaudible]
Mark R. Hawes: That's true.
Arthur J. Goldberg: [Inaudible]
Mark R. Hawes: Unquestionably Mr. Justice --
Arthur J. Goldberg: [Inaudible]
Mark R. Hawes: Yes sir. Now I want to go a little step further than that.
Potter Stewart: But now -- but you've made clear I think, have you not that the Reverend Mr. Gibson was entitled to -- have you explained the relevance --
Mark R. Hawes: Of every person --
Potter Stewart: -- as to each name?
Mark R. Hawes: -- I asked him about it, yes sir.
Potter Stewart: Yes.
Mark R. Hawes: Yes sir, no doubt about it Mr. Justice. I want to say this --
Tom C. Clark: [Inaudible] -- what you're trying to find out, was it the [Inaudible]
Mark R. Hawes: Yes sir. And these are not to all the organization we've investigated in Florida Mr. Justice Clark.
Tom C. Clark: [Inaudible] numbers in [Inaudible] the names, is that right?
Mark R. Hawes: Names and numbers.
Tom C. Clark: All the names could show, it would be that John Doe was a member of the Communist Party and that John Doe is a member of NAACP [Inaudible] which proves that nexus.
Mark R. Hawes: Yes sir.
Tom C. Clark: And then the legislature might -- if it's sufficiently extensive as you said, might not do [Inaudible]
Mark R. Hawes: Yes sir. Mr. Justice Clark, in the absurdity of the position, it seems to me it was illustrated by counsel's statement to, I believe Mr. Justice Brennan or Mr. Justice White yesterday that he conceded that we hadn't the right to ask Reverend Gibson if they had any communist in the Miami branch. But we didn't have the right to say, "Now, here's two communists and do you have them particularly in the branch?" Now that's the whole situation if Your Honors please, you just lose reasons somewhere along this line in my judgment.
Earl Warren: Oh, didn't he say he would tell you as he knew the fact to be.
Mark R. Hawes: Based strictly on his recollection of the name.
Earl Warren: His knowledge, yes.
Mark R. Hawes: Of the name alone, yes sir.
Earl Warren: Yes. Well, if you've -- you probably had some other identifying material that you could have given him, you wouldn't -- you are limited to just saying, do you know John Doe? You could have said, do you know that John Doe who lived --
Mark R. Hawes: Lived in a certain address.
Earl Warren: -- in such and such of place and who is -- have these activities and so forth and you could have done those things had you wanted to do it, couldn't you?
Mark R. Hawes: Yes sir. Assuming that he had that kind of information about the individual, it might have identified them in his mind.
Earl Warren: Yes.
Mark R. Hawes: Yes sir.
Earl Warren: Yes.
William J. Brennan, Jr.: [Inaudible] there were other organization and you mentioned the Ku Klux Klan and the White Citizens Council, as well as the NAACP, what other organizations have you made this inquiry of?
Mark R. Hawes: There have been many if Your Honor please, like the Southern Conference Educational Fund that is mentioned here. I think there's been probably a dozen or more.
William J. Brennan, Jr.: Well, in category -- for example, have you made this inquiry of labor organizations?
Mark R. Hawes: We have investigated in some areas of the labor movement in the Florida in regard to this sort of infiltration.
William J. Brennan, Jr.: Churches?
Mark R. Hawes: No sir.
William J. Brennan, Jr.: Schools?
Mark R. Hawes: Schools? Yes sir.
William J. Brennan, Jr.: Now, has there actually been any legislation proposed in -- as a result of (Voice Overlap) --
Mark R. Hawes: There has been some proposed and not passed and there has been some proposed as a work of this committee and passed, in regard for instance to fingerprinting certain employees of the State Government. We've investigated infiltration of the State Government in various agencies down there. And one bill that I think of now that we passes all of these investigations was a bill requiring the fingerprinting of our employees permissibly and this section of the legislature, I'm sure we will have the necessary public opinion molded to passing mandatory to all our school teachers and all public employees in Florida. But we've investigated many organizations, just not the purpose of this committee to just to smear NAACP at all. Any other questions?
Earl Warren: Mr. Carter.
Robert L. Carter: If the Court please –-
Earl Warren: Had you used up your time, I didn't know if you have, but that what it -- I think you had three minutes more.
Robert L. Carter: Well, unless the Court wants to ask me some questions, I --
Earl Warren: I think not.